Case 9:20-cv-80027-RKA Document 11-1 Entered on FLSD Docket 02/26/2020 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                         Case No.9:20-cv-80027-CIV-ALTMAN/Brannon


   THE LOMNITZER LAW FIRM, P.A.                )
        Plaintiff                              )
                                               )
                                               )
         v.                                    )
                                               )
   MALIBU MEDIA, LLC                           )
        Defendant                              )
                                               )

   DECLARATION OF LORRI LOMNITZER IN SUPPORT OF PLAINTIFF’S MOTION
                    FOR DEFAULT FINAL JUDGMENT

               I, Lorri Lomnitzer state as follows:

      1. My name is Lorri Lomnitzer. I am over the age of 18, an attorney licensed to practice law

         in the State of Florida and admitted to practice in this court. I am presently practicing law

         as The Lomnitzer Law Firm, P.A. and I am President of The Lomnitzer Law Firm, P.A.

      2. I am over the age of 18, and this I make this declaration in support of Plaintiff’s Motion

         for Default Final Judgment based on my own personal knowledge except where otherwise

         expressly stated.

      3. The Lomnitzer Law Firm, P.A. (hereafter “The Firm”) provided legal services to

         Defendant (hereafter “Malibu”) pursuant to an Engagement Agreement.

      4. As an overview, the Firm provided legal services to Malibu commencing on or about May

         26, 2017, including but not limited to coordinating litigation on behalf of Malibu on a

         nation-wide basis, receiving settlements of such litigation, depositing such settlements

         into the Firm’s trust account, and paying certain fees and expenses in connection with

         Malibu’s litigation. The Firm issued invoices to Malibu on a regular basis for the services
Case 9:20-cv-80027-RKA Document 11-1 Entered on FLSD Docket 02/26/2020 Page 2 of 3



         provided to Malibu under the Engagement Agreement, paid some of the Firm’s invoices

         from the monies deposited into the Firm’s trust account, and remitted monies from the

         Firm’s trust account to Malibu. On or about October 31, 2018, the Firm and Malibu

         entered into an Addendum to the Agreement reflecting, inter alia, the frequency of

         invoices to Malibu, the maximum amount of services to be invoiced each month, and the

         frequency of payments of the Firm’s invoices.

      5. Beginning at a date presently unknown, Malibu began a program of circumventing the

         Agreement, the Addendum, and the relationship between the Firm and Malibu by

         instructing attorneys in various jurisdictions that were representing Malibu in the

         nationwide litigation to by-pass the Firm and to remit settlement monies from such

         litigation other than to the Firm while still expecting the Firm to pay expenses incurred

         for and on behalf of and for the benefit of Malibu.

      6. For completeness, I hereby verify the facts stated in Paragraphs 1 – 26 and 28- 39 of the

         Complaint except as noted in Paragraphs 7 and 8 of this Declaration, however, I am not

         verifying the legal conclusions in any paragraph of the Complaint other than to state that

         on information and belief, I believe the legal conclusions to be true.

      7. The address of Defendant was stated in paragraph 3 of the Complaint as 9701 Wilshire

         Blvd, 10th Floor, Beverly Hills, CA 90212. However, the last known address of Defendant

         is 30700 Russell Ranch Rd, Suite 250, Westlake Village, CA2 91362.

      8. The amounts stated in Paragraphs 19, 22 and 39 of the Complaint were true and correct

         as of the date the Complaint was filed, except that the amount in the Trust Account at the

         date of filing the Complaint was $57,867.67 as noted below in subsection “e.”. Those

         amounts should be updated as follows to reflect recent activities:




                                                      2
Case 9:20-cv-80027-RKA Document 11-1 Entered on FLSD Docket 02/26/2020 Page 3 of 3



             a. Amount invoiced to Malibu excluding interest:                $262,549.92

             b. Interest through 12/31/19 as stated in the complaint:         $17,508.40

             c. Interest for the period 1/1/20 through 2/29/20:                 $7,876.50

             d. Total owed to Plaintiff excluding various additional

                 charges still being invoiced to the Firm:                    $287,934.82

             e. Corrected amount in trust account as of the date of filing of the

                 Complaint:                                            $57,867.67

             f. Amount received and deposited in trust 1/27/20           $416.67

             g. Total amount in Trust Account as of 2/24/20            $58,284.34

      9. The Firm has incurred legal fees of outside counsel and expenses in connection with this

         dispute and, as explained in Paragraph 26 of the Complaint, the Engagement Agreement

         between the Firm and Malibu provides for payment of reasonable attorney fees and costs

         in connection with efforts by the Firm to collect on its invoices. The Firm has engaged

         outside counsel in this matter and the amount of fees are presently unknown, however, the

         costs of filing this suit and service of the summons and Complaint are $475.00.

      Pursuant to 28 U.S.C. §1748, I declare under penalty of perjury that the foregoing is true and

      correct to the best of my knowledge and belief.

         Executed at Boca Raton, Florida, on this 26 day of February, 2020.




                                                        3
